DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious of a microelectronic device as defined in the above allowed claims, comprising particularly:
a first die attached to a first die pad, and a second die attached to a second die pad; a magnetic member attached to a first coupler pad and a second coupler pad; a coupler component attached to the magnetic member; the first die and the second die electrically coupled to the coupler component; and a package structure covering at least portions of the first die, the second die, the magnetic member, and the coupler component, 
wherein the first coupler pad extends from the first die pad, and the second coupler pad extends from the second die pad; or,
wherein the first coupler pad and the second coupler pad are exposed through an external surface of the package structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A-C are cited as being related to die-to-die coupling structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898